This suit was instituted by appellee against appellant to recover from him the possession of certain lands. The title to the land was not adjudicated. The proof showed, and the trial court so found, that appellant secured the possession of the land in controversy by buying out the crop of appellee's tenant. That ending is not challenged by appellant. On the conclusion just stated, Judgment was properly rendered by the trial court for appellee for possession of the land in controversy, with writ of restitution. Juneman v. Franklin, 67 Tex. 411,3 S.W. 562.
We cannot consider appellant's briefs filed in this cause, because they are in gross violation of the new rules for briefing promulgated by the Supreme Court on the 22d day of June, 1921 (230 S.W. vii), and construed by us in Millers Indemnity Co. v. Schrieber, 240 S.W. 963.
When an effort, no matter how defective, has been made to comply with the rules, we do not hesitate to give appellant an opportunity to rebrief, and even on the facts of this case, if it reasonably appeared that appellant could show error, we would extend him that privilege, but a careful examination of the record and appellant's briefs shows that no error was committed by the trial court, and that no judgment except in favor of appellee could be sustained.